Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-13-00888-CV

            SPECIALTY SELECT CARE CENTER OF SAN ANTONIO, LLC
                    d/b/a Casa Rio Healthcare and Rehabilitation,
                                     Appellant

                                               v.

                         Jose FLORES, as Next Friend of Julie Flores,
                                         Appellee

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-04577
                         Honorable Karen H. Pozza, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the order of the trial court is
REVERSED, and judgment is RENDERED granting the appellant’s motion to compel arbitration.
The cause is REMANDED to the trial court for further proceedings consistent with our opinion.
It is ORDERED that appellant Specialty Select Care Center of San Antonio d/b/a Casa Rio
Healthcare and Rehabilitation recover its costs of this appeal from appellee Jose Flores as Next
Friend of Julie Flores.

       SIGNED September 2, 2015.


                                                _____________________________
                                                Sandee Bryan Marion, Chief Justice